Citation Nr: 1010684	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-35 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.  

2.  Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above.  

In January 2010, the Veteran testified before the undersigned 
Veterans Law Judge via video conference.  A transcript of the 
hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's active military service did not involve 
duty or visitation in the landmass of the Republic of Vietnam 
or in the inland waters of Vietnam.  

2.  The evidence of record preponderates against a finding 
that the Veteran was exposed to herbicides during active 
military service.  

3.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's prostate 
cancer is etiologically related to his active military 
service, nor may prostate cancer be presumed to have been 
incurred therein, to include as due to exposure to Agent 
Orange or other herbicides or as a chronic disease.  

4.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's diabetes 
mellitus is etiologically related to his active military 
service, nor may diabetes mellitus be presumed to have been 
incurred therein, to include as due to exposure to Agent 
Orange or other herbicides or as a chronic disease.  


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service, nor may it be presumed that prostate cancer was 
incurred during military service or as a result of exposure 
to herbicide agents therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).  

2.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed that diabetes mellitus was 
incurred during military service or as a result of exposure 
to herbicide agents therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d) (2009).  

In addition, the law provides that, where a Veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including diabetes mellitus and malignant 
tumors, become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

In this case, the Veteran contends that his post-service 
diagnoses of diabetes mellitus and prostate cancer are 
related to herbicide exposure in service.  

The law provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of herbicide exposure is warranted if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

The law further provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f). 

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See e.g., Notices, 68 Fed. Reg. 
27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. 
Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Federal 
Circuit Court has determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  See Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 1171 (1998).  

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, the 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the Veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
The Veteran may also establish service connection by showing 
a direct causal nexus between his currently claimed 
disability and service.  See Brock, 10 Vet. App. at 162.

In this case, review of the record reveals the Veteran was 
diagnosed with prostate cancer in May 2004 and diabetes 
mellitus in approximately 1982.  See January 2010 video 
conference hearing transcript; see also VA outpatient 
treatment records dated from May 2000 to January 2010.  
Because prostate cancer and diabetes mellitus are diseases 
specifically listed in 38 C.F.R. § 3.309(e), the remaining 
inquiry is whether the Veteran served in the Republic of 
Vietnam during the Vietnam War, as required by law.  

Under the applicable law discussed above, "service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  During 
the pendency of this appeal, the Veterans Court reversed a 
Board decision, in another case, which had denied service 
connection for disabilities claimed as due to herbicide 
exposure on the basis that, although the appellant therein 
had served in the waters off the shore of the Republic of 
Vietnam, such service did not warrant application of the 
presumption of herbicide exposure because the appellant had 
never set foot on land in that country.  Haas v. Nicholson, 
20 Vet. App. 257 (2006).  

The then-Secretary of Veterans Affairs appealed the Haas 
decision to the Federal Circuit Court.  Subsequently, on 
motion by the Secretary, the Veterans Court issued a 
temporary stay on adjudication of cases that were potentially 
affected by Haas.  In May 2008, the Federal Circuit issued a 
decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), in 
which it reversed the decision of the Veterans Court, holding 
that the Veterans Court had erred in rejecting VA's 
interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a 
servicemember's presence at some point on the landmass or 
inland waters of Vietnam in order to benefit from the 
regulation's presumption of herbicide exposure.  The 
appellant in Haas then filed a petition for a writ of 
certiorari to the United States Supreme Court, seeking review 
and reversal of the Federal Circuit Court's decision.  The 
petition was denied by the Supreme Court on January 21, 2009.  
See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).  

Therefore, in order for the presumption of service connection 
based upon herbicide exposure to apply, a Veteran must have 
set foot on the landmass of the country of Vietnam or served 
in the inland waters of Vietnam.  

In this case, the evidence does not show, nor does the 
Veteran allege, that he served in the Republic of Vietnam 
during active military service.  Instead, the Veteran asserts 
that he was exposed to herbicides during the seven months he 
served at Camp Pendleton, California.  

At the January 2010 hearing, the Veteran testified that, from 
approximately December 1969 to August 1970, he was stationed 
at Camp Del Mar, an area located in Camp Pendleton, where he 
was required to perform maintenance on AMTRACs that were 
returning from Vietnam.  The Veteran testified that the 
AMTRACs were covered with dirt and mud, as they were not 
cleaned before coming to the base camp, and that he would 
become covered with dirt from head to toe when performing 
maintenance on the vehicles.  The Veteran has asserted that 
he believes he was exposed to herbicides by coming into 
contact with the dirt that was on the vehicles when they 
returned from Vietnam.  See Veteran's statement dated May 
2007.  

In support of his assertion, the Veteran submitted a lay 
statement from a fellow servicemember, A.C., who asserts that 
he and his battalion landed their AMTRACs at Camp Del Mar in 
approximately February 1970 and he is not aware if the 
AMTRACs were cleaned prior to landing at Camp Del Mar.  A.C. 
further stated that it is his understanding of military 
operations that Marines may have been assigned to clean and 
perform maintenance on AMTRACs and, consequently, may have 
come in contact with dirt, mud, or other foreign elements 
brought back from Vietnam.  See June 2007 lay statement from 
A.C.  

At the January 2010 hearing, the Veteran also testified that 
he was directly exposed to herbicides at Camp Pendleton from 
using a substance known as "pickle juice" or "Agent White" 
that was stored in a maintenance shed and used as a defoliant 
around the camp.  The Veteran testified that "pickle juice" 
was stored in the back of a maintenance shed and behind a 
piece of canvas.  He testified that he and others used old 
metal sprayers to combine "pickle juice," kerosene, and 
soap to spray on weeds around the barracks and other areas.  
The Veteran testified that they were not provided with 
facemasks or told that the substance was hazardous and, thus, 
the substance constantly came into contact with his skin.  

In support of his assertion, the Veteran submitted an 
investigative report that addresses whether "chemicals of 
potential concern" were present in significant 
concentrations at Camp Pendleton.  See December 2008 Final 
Investigation Report of 21 Area and Camp De Luz, Marine Corps 
Base Camp Pendleton, California (hereinafter December 2008 
Investigation Report or report.)  The report determined that, 
according to personal accounts and site reconnaissance, 
Location 4 was used as a maintenance facility and for storage 
and mixing of pesticides and herbicides.  See December 2008 
Investigation Report, page 6; see also June 2009 email from 
T.M.  The report further determined that, based on calculated 
toxicity equivalent, dioxins/furans concentrations exceed the 
residential soil regional screening levels at Location 4.  

In support of his claim, the Veteran also submitted a March 
2006 VA outpatient treatment record which notes that he 
reported working on vehicles and tanks that had been shipped 
back from Vietnam.  As such, the examining physician, Dr. 
H.B., opined that it is as likely as not that the Veteran was 
exposed to Agent Orange while in the military, even though he 
was located stateside.  See March 2006 VA outpatient 
treatment record.  

In evaluating the ultimate merit of this claim, the Board 
finds there is no competent evidence of record establishing 
that the Veteran ever served in-country or in the inland 
waters of Vietnam.  Indeed, the Veteran has asserted that he 
never served in Vietnam.  See Veteran's statement dated 
January 2007.  Therefore, service connection is not warranted 
on a presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6).  

With regard to the Veteran's reported herbicide exposure at 
Camp Pendleton, the Board notes that the regulation that 
provides the criteria for entitlement to service connection 
on a presumptive basis based on herbicide exposure may not be 
applied by analogy.  That is, presumptive service connection 
is not available for disabilities listed in 38 C.F.R. § 
3.309(e) by showing exposure to herbicides outside of 
Vietnam.  Instead, if the Veteran alleges exposure to 
herbicides outside of Vietnam, exposure to herbicides must be 
shown by the evidence of record and verified, as a 
presumption of exposure to herbicides outside of Vietnam has 
not been established, and there must be competent and 
probative medical evidence of a nexus between the claimed 
disabilities and such exposure.  See Brock, supra.  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against a finding 
that the Veteran was exposed to herbicides during active 
military service.  

On a factual basis, the Board finds that the Veteran's 
central contention holds no weight.  In order for this 
causation to exist, the Board must believe that AMTRACs that 
were in Vietnam were exposed to herbicides, that this 
exposure somehow was able to survive a return to the Unites 
States (that no one washed mud off an AMTRAC prior to 
shipping the AMTRAC thousands of miles to California or that 
the mud was someone able to stay on the AMTRAC for weeks, if 
not months), that the Veteran cleaned AMTRACs that had been 
to Vietnam, that the herbicide somehow infected the Veteran, 
leading him to get diabetes and prostate cancer years later.  
The Board finds that it less likely than not that he was 
exposed to herbicides from Vietnam in such a manner.  

The Veteran is competent to provide evidence about events of 
which he has personal knowledge, and, thus, his report of 
cleaning AMTRACs returning from Vietnam and spraying a 
substance that contained "pickle juice" and "Agent White" 
at Camp Del Mar is considered competent lay evidence.  See 
38 C.F.R. § 3.159(a)(2).  The Board notes that the June 2007 
lay statement from A.C. and the December 2008 Investigative 
Report support his assertions to the extent that this 
evidence corroborates that AMTRACs were serviced at Camp Del 
Mar and that herbicides were likely stored and mixed there.  
However, the preponderance of the evidence, including the 
lay, medical, and investigative evidence, does not establish 
that the Veteran was directly exposed to herbicides in any 
significant manner.  

Indeed, while the some lay evidence shows the Veteran was 
likely exposed to dirt and mud on AMTRACs returning from 
Vietnam, there is no indication that the dirt to which the 
Veteran was exposed contained significant amounts or 
concentrations of herbicides.  This theory of exposure is 
tenuous, at best, given the lack of evidence showing that the 
AMTRACs were covered in dirt and mud that contained 
significant amounts of herbicides, or that such exposure is 
sufficient to cause the development of prostate cancer or 
diabetes mellitus many years thereafter.  

Likewise, while the December 2008 Investigative report shows 
that increased levels of dioxin and furan concentrations were 
found in the area where storage and mixing of herbicides have 
been reported, there is no indication that the Veteran in 
this case was directly exposed to herbicides at Camp Del Mar.  
The December 2008 Investigative Report does not indicate, or 
even provide an estimate, as to amount of herbicides used at 
Camp Del Mar, if service members were exposed to significant 
amounts of herbicides at this location, if the Veteran was 
exposed to these herbicides during his very limited time at 
Camp Del Mar, the dates when significant exposure occurred, 
whether this herbicide (assuming it exists) could cause the 
disabilities at issue, or the probability that such highly 
minimal exposure (assuming it exists) could have caused such 
a problem years after service.  Without such information, it 
is not possible to determine if the Veteran was, indeed, 
exposed to herbicides while serving at Camp Del Mar.  At 
best, the evidence does no more than suggest that it is 
likely herbicides were used at Camp Del Mar, which is not 
sufficient to establish that the Veteran was exposed to 
herbicides during his service there.  

Even if the Board assumed that the Veteran was exposed to 
herbicides during his service at Camp Del Mar, there is no 
medical evidence or opinion of record substantiated by sound 
scientific and medical evidence which shows that the 
Veteran's herbicide exposure was so significant that it led 
to the development of prostate cancer and diabetes mellitus 
many years after he was separated from service.  

In this regard, the Board has considered the March 2006 
medical opinion from Dr. H.B. purporting to establish that 
the Veteran was exposed to Agent Orange during military 
service.  However, the Board finds the medical opinion is of 
lessened probative value because it appears that the 
physician relied solely upon the Veteran's report of exposure 
from working with AMTRACs returning from Vietnam (which the 
Board does not find), with no discussion of the amounts of 
herbicides that may have been present on the vehicles 
returning from Vietnam or whether this type of exposure 
amounts to exposure that is significant enough to give rise 
to the Veteran's prostate cancer and diabetes mellitus 
several years later.  

The Board notes that information regarding the type and 
significance of any reported exposure to herbicides is 
relevant to making a determination regarding whether the 
Veteran was exposed to herbicides during service, given the 
lack of evidence showing service in Vietnam or any other 
direct exposure to herbicides.  Indeed, Dr. H.B. did not 
provide any scientific or medical evidence in support of her 
claim but, instead, merely provided a conclusory statement 
without a supporting rationale.  Therefore, the Board finds 
that Dr. H.B.'s medical opinion is of lessened probative 
value and is insufficient to support a finding that the 
Veteran was exposed to herbicides during active military 
service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
303-04 (2008); Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998). 

In sum, the Board finds the preponderance of the lay, 
medical, and investigative is against a finding that the 
Veteran was exposed to herbicides during service or that any 
reported exposure to herbicides was significant enough to 
give rise to disabilities many years after such exposure.  At 
best, the evidence shows the Veteran performed maintenance on 
AMTRACs returning from Vietnam and that increased levels of 
dioxin and furan concentrations were found in the area where 
the Veteran reported having constant contact with a substance 
that contained "pickle juice" and Agent White.  The 
evidence does not show that the Veteran was directly exposed 
to high levels of herbicides at Camp Del Mar, to include from 
working with vehicles returning from Vietnam or from working 
with herbicide agents.  

The Board has considered the Veteran's statements that he 
believes he was exposed to herbicides by working with AMTRACs 
returning from Vietnam and using "pickle juice;" however, 
the probative value or weight of the Veteran's report of 
exposure is lessened given the lack of independent evidence 
corroborating that he was, indeed, exposed to herbicides 
during active military service and that such exposure was of 
such significance that it led to the development of prostate 
cancer and diabetes mellitus many years after such exposure.  
What is clear from the record is that the Veteran was not in 
Vietnam, that he was not at Camp Del Mar for a long period of 
time, that it is unlikely that significant amounts of mud 
from Vietnam would make its way to California, that it is (at 
best) very unclear how much mud from Vietnam would be 
contaminated with herbicides, that his exposure to herbicides 
used in California was, at best, minimal, and that the 
Veteran did not get ill from the disabilities at issue until 
years after his service.  These facts, taken together, 
provide a basis to find on a factual basis that the Veteran's 
current disabilities are less likely than not the result of 
exposure to herbicides in service.  

The Board has considered whether the Veteran's claims can 
otherwise be granted under the general legal provisions 
pertaining to direct service connection.  See Combee, supra; 
Brock, supra.  However, the Veteran's service treatment 
records are negative for any complaints, treatment, or 
findings related to a prostate disorder or diabetes mellitus.  
In addition, the first time the Veteran is shown to have 
prostate cancer after service was in May 2004, and the 
Veteran has testified that he was diagnosed with diabetes 
mellitus in approximately 1982.  Therefore, the Board finds 
service connection is not warranted on a presumptive basis 
under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.307(a)(3), as the 
evidence does not show that a malignant tumor or diabetes 
mellitus was manifested or diagnosed within the first post-
service year.  

Moreover, there is no competent medical evidence of record 
that relates the Veteran's prostate cancer and/or diabetes 
mellitus with his military service in general, or his 
exposure to herbicides specifically.  The only evidence that 
relates the Veteran's prostate cancer and diabetes mellitus 
to his military service consists of the Veteran's own 
statements.  The Board does not doubt that the Veteran 
sincerely believes his prostate cancer and diabetes mellitus 
are related to his exposure to herbicides; however, the 
determination as to medical causation requires a professional 
medical opinion and there is no indication that the Veteran 
has the requisite knowledge of medical principles that would 
permit him to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Without affirmative evidence of in-service exposure, 
competent evidence on which such exposure may be presumed, 
and/or medical evidence establishing a nexus between any 
reported herbicide exposure and the claimed disabilities, the 
Veteran's claims must be denied in light the factual evidence 
in this case. 

In summary, the Board finds the Veteran may not be presumed 
to have been exposed to herbicides during active military 
service because his service did not involve duty or 
visitation in the Republic of Vietnam or its inland waters, 
and the preponderance of the evidence is otherwise against a 
finding that the Veteran was exposed to herbicides during 
active military service.  The Board also finds the Veteran 
did not manifest prostate cancer or diabetes mellitus during 
his first post-service year and there is no competent medical 
evidence of record relating the Veteran's prostate cancer 
and/or diabetes mellitus to his military service.  Therefore, 
based upon the reasons and bases set forth above, the Board 
finds the preponderance of the competent and probative 
evidence is against the Veteran's claims of entitlement to 
service connection for prostate cancer and diabetes mellitus, 
claimed as due to herbicide exposure, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).  

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in February 2006 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  The RO also sent the Veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from May 2000 to 
January 2010, as well as private medical records dated from 
March 2000 to May 2004.  In addition, the Veteran was given 
an opportunity to set forth his contentions at the hearing 
before the undersigned in January 2010.  Significantly, it 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the Board 
notes that the Veteran testified that records from the Social 
Security Administration do not need to be obtained because 
they do not contain any evidence regarding his claimed 
prostate cancer or diabetes mellitus.  See video conference 
hearing transcript, p. 30.  

The Board also notes that the Veteran was not afforded a VA 
examination in conjunction with the claims on appeal.  
However, the Board finds a remand is not necessary to obtain 
a medical examination and/or opinion because there is no 
evidence of an in-service event, injury, or disease to which 
the Veteran's claimed disabilities may be related.  The Board 
notes that the Veteran's claimed disabilities are subject to 
presumptive service connection; however, as discussed herein, 
there is no evidence of the requisite in-country Vietnam 
service to give rise to the presumption of service connection 
based upon herbicide exposure.  The belief that the Veteran 
was exposed to a herbicide during service is, at best (even 
considering the reports and statements cited above), highly 
tenuous, making it less likely than not that such exposure 
ever occurred or that if it did, it was in anything other 
than in highly negligible amounts.  This is the factual 
determination of the Board.

Without a finding that the Veteran was exposed to herbicides 
during service, a medical opinion on this issue serves no 
purpose.  Therefore, the Board finds a VA examination and/or 
opinion is not needed in this case.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  


ORDER

Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure, is denied.  

Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


